Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 17-AA-467

                 1215 CT, LLC t/a ROSEBAR LOUNGE, PETITIONER,

                                        V.

                       DISTRICT OF COLUMBIA ALCOHOLIC
                    BEVERAGE CONTROL BOARD, RESPONDENT.

                        On Petition for Review of an Order
                           of the District of Columbia
                        Alcoholic Beverage Control Board
                                  (16-251-00125)
(Submitted October 18, 2018                               Decided August 8, 2019)
      Paul J. Kiernan and Kristina A. Crooks were on the brief for petitioner.

      Karl A. Racine, Attorney General for the District of Columbia, Loren L.
AliKhan, Solicitor General, Stacy L. Anderson, Acting Deputy Solicitor General at
the time the brief was filed, and Richard S. Love, Senior Assistant Attorney
General, were on the brief for respondent.
      Before THOMPSON and MCLEESE, Associate Judges, and NEBEKER, Senior
Judge.


      THOMPSON, Associate Judge: Petitioner 1215 CT, LLC t/a Rosebar Lounge

(“Rosebar”) seeks review of an April 26, 2017, decision and order of the District of

Columbia Alcoholic Beverage Control Board (“the Board”) that imposed a $4,000

fine and a seven-day suspension of Rosebar’s liquor license for a violation of D.C.
                                         2

Code § 25-823(a)(6) (2012 Repl. And 2019 Supp.).1 Specifically, the Board found

that on May 1, 2016, Rosebar “violated the terms of its security plan related to the

use of force . . . .”



        Rosebar acknowledges for purposes of its petition that the Board’s factual

findings are adequately supported by the record, but argues that the Board

incorrectly applied § 25-823 when it found that a single violation of Rosebar’s

security plan (the “Security Plan”) on file with the Alcoholic Beverage Regulation

Administration (“ABRA”) constituted a violation of § 25-823(a)(6).          For the

reasons that follow, we affirm the Board’s decision.



                                          I.



        Rosebar operates at 1215 Connecticut Avenue, N.W., and holds a Class CT

License. On August 8, 2013, it submitted to ABRA its Security Plan, which

describes strategies to be used to deal with uncooperative patrons and altercations

that may arise between patrons. In pertinent part, Rosebar’s Security Plan provides

that:


        1
            The Board stayed the suspension pending resolution of the petition for
review.
                                          3


             Staff cannot legally use force against a person unless in
             self-defense or defense of others from imminent harm
             . . . . At our venue staff may not use restraints or control
             holds; . . . tackling; . . . piling on top; . . . [or] pain
             compliance holds.


             ...

             Escorting a patron out of a venue involves the use of
             professional verbal commands and a polite explanation of
             why they are being asked to leave[.]

             The staff member should warn the guest that they must
             leave the premises immediately or be subject to arrest by
             the police.    If the ejected patron attacks anyone,
             reasonable force can be used in self-defense.


             ...

             There may come times when deviation may be necessary
             to ensure the safety of our patrons and staff. Your
             supervisors will inform you of such cases if necessary.


      The Board found that during an incident on May 1, 2016 (the “May 2016

incident”), Rosebar violated the provisions of its Security Plan related to the use of

force and the ejection of patrons. The incident, which was captured on video

footage reviewed by the Board, involved patron Zunnobia Hakir and Rosebar

security guard Bobby Noupa. The Board found that the first use of force occurred

after Mr. Noupa asked Ms. Hakir to leave a section of the establishment in the

wake of complaints that she had caused trouble at a table. After Ms. Hakir leaned
                                         4

down to retrieve an item from her anklet pouch and then stood back up, Mr. Noupa

pushed Ms. Hakir away from him. Mr. Noupa testified before the Board that he

did not know what Ms. Hakir had in her hand and believed that she was attacking

him, and in response, he “turned her around and decided to escort her out of the

establishment.” The Board found that Mr. Noupa did that by “wrap[ping] up [Ms.

Hakir’s] arms from behind by sticking his arms under her armpits” and then

“walk[ed] her out of the establishment while maintaining the hold from behind.”

The Board found that Ms. Hakir “did not have a weapon in her hands” and

concluded that Mr. Noupa could not reasonably have feared for his safety and that

his use of force was unjustified.



      The Board found that the second use of force occurred when Mr. Noupa,

with Ms. Hakir in tow, approached the staircase leading to the establishment’s

main entrance. Mr. Noupa proceeded to pull Ms. Hakir down the stairs by her

arms, so that she either was dragged or fell to the landing in the middle of the

divided staircase.      The Board found that Mr. Noupa’s conduct was

“disproportionate, excessive, and unreasonable,” could not “qualify as self-

defense,” and violated the terms of the Security Plan regarding the use of force.
                                           5

      Shortly after the May 2016 incident, John Suero, a supervisory investigator

with ABRA, went to Rosebar and interviewed managers there. Investigator Suero

testified that Alcoholic Beverage Control Board (“ABC”) Manager Franco

McGarrit and head of security Adrian Mack told him that they saw Ms. Hakir

being removed from Rosebar. Mr. Mack also acknowledged that Rosebar had a

policy that was “part of the security plan” that required security staff to request

assistance from someone else or management in the event that a patron needs to be

ejected. Mr. Mack told Investigator Suero that “no one had [called him about the

May 1, 2016, incident].”



      Having noted that § 25-823(c) requires an establishment to comply with its

security plan at “all times that [the licensee] is in operation” and provides that “[a]

single violation of a . . . security plan . . . shall be sufficient to prove a violation

. . . [,]” the Board sustained the charge that Rosebar violated §25-823(a)(6).



      Rosebar now asserts that the Board’s interpretation of § 25-823(c) with

respect to a single violation is “completely unworkable,” is “incongruent with the

legislative history,” “leads to unreasonable results,” “undermines the public-safety

goals” of the District of Columbia alcoholic beverage control law, and cannot be

squared with this court’s decision in 1900 M Rest. Ass’ns v. District of Columbia
                                         6

Alcoholic Beverage Control Bd. (“Rumors”), 56 A.3d 486 (D.C. 2012). Rosebar

contends that it is entitled to reversal of the Board’s order because the Board did

not find that Rosebar engaged in a “method of operation that encouraged

deviations from its security plan.”



                                          II.



      The scope of our review of Board decisions is well-established. “Under the

general limited review that we undertake of any agency decision, we must affirm

unless we conclude that the agency’s ruling was arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” Panutat, LLC v. District of

Columbia Alcoholic Beverage Control Bd., 75 A.3d 269, 272 (D.C. 2013) (internal

quotation marks omitted). “[W]here questions of law are concerned, we review

agency’s rulings de novo because we are presumed to have the greater expertise

when the agency’s decision rests on a question of law, and we therefore remain the

final authority on issues of statutory construction.” Recio v. District of Columbia

Alcoholic Beverage Control Bd., 75 A.3d 134, 141 (D.C. 2013) (internal quotation

marks omitted). That said, “[w]e accord considerable deference to the Board’s

interpretation of statutes it is charged with administering, and we will uphold the

Board’s interpretation of Title 25 and legislative enactments affecting it as long as
                                          7

the interpretation is reasonable and not plainly wrong or inconsistent with the

legislative purpose.”    800 Water St., Inc. v. District of Columbia Alcoholic

Beverage Control Bd., 992 A.2d 1272, 1274 (D.C. 2010) (internal quotation marks

omitted).



      “[C]ourts must presume that a legislature says in a statute what it means and

means in a statute what it says there.” Conn. Nat’l Bank v. Germain, 503 U.S. 249,

253-54 (1992).     Accordingly, “[t]he primary and general rule of statutory

construction is that the intent of the lawmaker is to be found in the language that he

has used.” Varela v. Hi-Lo Powered Stirrups, Inc., 424 A.2d 61, 64-65 (D.C.

1980) (en banc) (quoting United States v. Goldenberg, 168 U.S. 95, 102-03

(1897)). “[I]n examining the statutory language, it is axiomatic that the words of

the statute should be construed according to their ordinary sense and with the

meaning commonly attributed to them.” Peoples Drug Stores, Inc. v. District of

Columbia, 470 A.2d 751, 753 (D.C. 1983) (en banc) (internal quotation marks

omitted). However, “there is wisely no rule of law forbidding resort to explanatory

legislative history no matter how clear the words may appear on superficial

examination.” Harrison v. N. Tr. Co., 317 U.S. 476, 479 (1943) (internal quotation

marks omitted). Thus, “even where the words of a statute have a superficial

clarity,” Peoples Drug Stores, 470 A.2d at 754 (internal quotation marks omitted),
                                          8

“we may turn to legislative history to ensure that our interpretation is consistent

with legislative intent[,]” Aboye v. United States, 121 A.3d 1245, 1249 (D.C. 2015)

(internal quotation marks omitted).



                                         III.



      This court has not interpreted § 25-823 since the Council of the District of

Columbia (the “Council”) amended it in 2015 to designate the existing text as

subsection (a) and to add subsections (b) and (c). See D.C. Law 20-270, § 2(f)(2),

62 D.C. Reg. 1866, 1871-72 (Feb. 13, 2015). However, in our 2012 opinion in

Rumors, we construed the provision that was redesignated in 2015 as § 25-

823(a)(2) (authorizing the Board to impose a fine or license suspension or

revocation if “[t]he licensee allows the licensed establishment to be used for any

unlawful or disorderly purpose”). We concluded that “the relevant inquiry for this

court to consider in reviewing the ABC Board’s conclusion that a licensee allowed

its establishment to be used for an unlawful or disorderly purpose is whether there

is substantial evidence of a course of conduct, continued over time, that reflects the

licensee’s adoption of a pattern or regular method of operation that encouraged,

caused, or contributed to the unlawful or disorderly conduct at issue.” Rumors, 56

A.3d at 493. We similarly construed the provision that was redesignated in 2015
                                           9

as 25-823(a)(6) (authorizing the Board to impose a fine or license suspension or

revocation if “[t]he licensee fails to follow its . . . security plan”). Id. at 495. We

interpreted that provision, too, to “require[] evidence of a continuous course of

conduct” to prove that a licensee failed to follow its security plan. Id. We held

that the Board “improperly concluded that [Rumors] failed to follow its security

plan,” id. at 496, reasoning as follows:



             The Board’s findings reflect three violations of the
             security plan: Polley’s failure to obtain a manager when
             the Saltzman brothers failed to follow his commands;
             Polley’s failure to instead eject the woman who was
             acting aggressively towards the brothers; and, security
             staff member McGrabbin’s lack of familiarity with the
             security plan. However, each of these alleged violations
             of the security plan is distinct and unrelated as they differ
             in nature and quality from one another. Standing alone,
             these three violations of the security plan fail to evidence
             a pattern of violations establishing petitioner’s adoption
             of a pattern or regular method of operation that
             encouraged deviations from the establishment’s security
             plan. Evidence of isolated violations of the security plan
             is insufficient to establish petitioner’s adoption of a
             continuous course of conduct and therefore cannot
             support a finding that petitioner failed to follow its
             security plan under § 25-823(6).


Id. at 495-96 (emphasis added).
                                          10

      The Council amended § 25-823 in 2015 “to clarify and codify the current

state of the law in light of the Rumors decision . . . .” Committee on Business,

Consumer, and Regulatory Affairs, D.C. Council, Report on Bill 20-902 at 2 (Nov.

17, 2014) (“Committee Report” or the “Report”). The Council added § 25-823(b),

which provides that “[a] single incident of assault, sexual assault, or violence shall

be sufficient to prove a violation of subsection (a)(2) of this section; provided, that

the licensee has engaged in a method of operation that is conducive to unlawful or

disorderly conduct.” See D.C. Law 20-270, § 2(f)(2), 62 D.C. Reg. at 1872. The

Council also added § 25-823(c), the provision the Board applied in the instant case.

Id. Section 25-823(c) provides that:



             A licensee shall be required to comply with the terms and
             conditions of the licensee’s settlement agreement,
             security plan, or order from the Board that is attached to
             the license during all times that it is in operation. A
             single violation of a settlement agreement, security plan,
             or order from the Board shall be sufficient to prove a
             violation of subsection (a)(6) of this section.


D.C. Code § 25-823(c).



      Rosebar relies on the Council’s expressed intent to codify the Rumors

decision to imply that § 25-823(c) cannot mean without qualification what it says

about a single security-plan violation sufficing to prove a violation. Rosebar
                                         11

implies that § 25-823(c) must be understood to include the same proviso that § 25-

823(b) contains. Rosebar argues that, as Rumors established, the Board could find

a violation of § 25-823(a)(6) only if it had before it “evidence of a continuous

course of conduct to establish that [Rosebar] fail[ed] to follow its security plan.”

Rumors, 56 A.3d at 495.



      We disagree. 2      To begin with, the statutory language is clear and

unambiguous on its face; § 25-823(c) makes a single violation of a security plan

sufficient to prove a violation of § 25-823(a)(6) and contains no “method of

operation that is conducive” proviso. Hence, Rumors notwithstanding, the Board’s

interpretation that the Rosebar Security Plan violations that occurred during the

May 1, 2016, incident were sufficient to establish a violation, was “not plainly

wrong.” 800 Water St., 992 A.2d at 1274. We have previously recognized the

unremarkable principle that a court opinion is no longer controlling when it has

been superseded by a statute that codifies an interpretation that the court rejected.

See, e.g., Frankel v. District of Columbia Office for Planning & Econ. Dev., 110

A.3d 553, 557 (D.C. 2015) (noting that a D.C. Circuit opinion “was superseded by

statute when Congress amended the federal FOIA to codify the catalyst theory” the

      2
         We note that we have no occasion to consider whether the two instances
of improper use of force by Rosebar security employee Noupa on a single evening
could reasonably be said to amount to a course of conduct by Mr. Noupa.
                                          12

D.C. Circuit had rejected); see also Hazel v. United States, 483 A.2d 1157, 1159

(D.C. 1984) (“When the legislature acts in an area in which it is competent to act,

such enactment limits the authority of the court.” (citation omitted)).



      Second, while the Committee Report refers to the Council’s intent “to clarify

and codify the current state of the law in light of the Rumors decision . . . ,”

Committee Report at 2, the very next sentence in the Report explains what that

means: “The amended language [in § 25-823(b)] clarifies that a single incident of

assault, sexual assault, or violence is sufficient to sustain a violation provided that

the licensee has engaged in a method of operation that is conducive to unlawful or

disorderly conduct.” That explanation, which is set out in a section of the Report

entitled “Acts of Violence,” is faithful to the text of § 25-823(b).3 While the

Committee might have included a sentence explaining that it intended to codify the

      3
          Rosebar relies on the third sentence, which states that “[t]he amendment
seeks to reduce collective case law to statutory form and is not intended to change
the status of the law or the burden of proof required by the Rumors decision, or the
decisions in Levelle, Inc. v. D[istrict of]C[olumbia] Alcoholic Beverage Control
Bd., 924 A.2d 1030 (D[.]C[.] 2007)[,] and Am-Chi Rest.[, Inc.] v. Simonson, 396
F.2d 686 (1968).” But the fact that, as noted above, this discussion is in a section
of the Report entitled “Acts of Violence” makes it reasonable to read it as referring
to maintaining the status of the law and the burden of proof as to charged
violations of § 25-823(a)(2), relating to allowing an establishment to be used for an
unlawful or disorderly purpose. That reading is also supported by the fact that the
“use[] for any unlawful or disorderly purpose” provision is the only provision of
what is now § 25-823(a) that is discussed in Levelle, 924 A.2d at 1035, and Am-
Chi, 396 F.2d at 687.
                                          13

holding in Rumors with respect to what is necessary to establish a licensee’s failure

to follow its security plan, it did not do so, and with good reason: such an

explanation, far from being faithful to the text of new § 25-823(c), would have

contradicted that new provision, which declares that a single violation of a security

plan “shall be sufficient to prove a violation of subsection (a)(6),” without any

proviso.



      Third, in the section of the Committee Report entitled “Impact on Existing

Legislation,” the Committee explained the impact of both § 25-823(b) and § 25-

823(c):

             [The amended statute] would allow the Board to hold
             licensees responsible for a single assault, sexual assault,
             or other violent act provided that the licensee has
             engaged in a method of operation that is conducive to
             unlawful or disorderly conduct. Finally, the bill clarifies
             that a licensee may be held accountable for a single
             violation of its settlement agreement, security plan, or
             Board order.



Committee Report at 11. The juxtaposition confirms that the legislators’ intent

with respect to what is necessary to establish an “unlawful or disorderly purpose”

violation is different from their intent with respect to what is necessary to establish

a violation of a security plan.     Accordingly, we cannot say that the Board’s
                                         14

interpretation of § 25-823(c) was “inconsistent with the legislative purpose.” 800

Water St., 992 A.2d at 1274.



      Fourth, the Committee Report includes comments on the proposed

legislation by ABRA Director Fred P. Moosally, which suggest why it is not

unreasonable to treat “unlawful or disorderly purpose” violations in a manner

different from security-plan violations. Director Moosally referred to “concerns

raised at the October 27 hearing regarding the proposed . . . [b]ill provision

involving a licensee being found in violation for a single violent incident outside of

the licensee’s control[.]” Committee Report at 109-11 (emphasis added). He

relayed ABRA’s recommendation that the Council add additional language to the

end of proposed subsection 25-823(b) so that the provision would read as follows:



             A single incident of assault, sexual assault, or violence
             shall be sufficient to prove a violation of subsection
             (a)(2) of this section provided that there is a
             demonstrable connection between the incident and the
             establishment’s operation.



Committee Report at 109-11 (emphasis added). Director Moosally explained that

ABRA’s proposed language would clarify that a licensee is not responsible for a

single incident of assault, sexual assault, or violence “where there is not a
                                          15

demonstrable connection between the incident and the establishment’s operation.”

Id. The Council added the “method of operation that is conducive” proviso instead

of the language ABRA proposed, but ABRA’s proposed language points to why it

is not unreasonable to treat a single violation of an establishment’s security plan,

without qualification, as sanctionable: the assumption that there is generally, if not

always, a demonstrable connection between an establishment’s operation (e.g.,

whether it trains its staff on the details of its security plan, whether it holds its

managers accountable for enforcing the security plan, etc.) and a violation of its

security plan. The facts of this case demonstrate such a connection: although one

of Rosebar’s managers and its head of security observed Mr. Noupa forcibly

removing Ms. Hakir from Rosebar, neither of those individuals (nor any other

managers or security employees) intervened to enforce the procedures specified in

the Security Plan regarding the ejection of patrons and the use of force. For his

part, Mr. Noupa failed to summon assistance from a manager even though, per the

testimony of head of security Mr. Mack, Rosebar’s Security Plan required security

staff to request assistance in the event that a patron needs to be ejected.



      Finally, we address Rosebar’s argument that the Board’s “single incident”

interpretation is “unworkable,” “leads to unreasonable results,” and “undermines

the public-safety goals.” Rosebar asserts that the “practical import” of the Board’s
                                          16

interpretation is that “licensees will almost certainly start to curtail their security

plans,” and will omit details that amount to “more opportunities for

noncompliance,” with the result that they will have “bare-bones security plan[s]”

that will “undermine the public-safety aims of the ABC Law.”                  We are not

persuaded by this argument.



      D.C. Code § 25-402(d)(3) (2019 Supp.) provides that a licensee’s written

security plan “shall include at least the following elements”:



             (A) A statement on the type of security training provided
             for, and completed by, establishment personnel,
             including:

                    (i) Conflict resolution training;

                    (ii) Procedures for handling violent incidents, other
                    emergencies, and calling the Metropolitan Police
                    Department; and

                    (iii) Procedures for crowd control and preventing
                    overcrowding;

             (B) The establishment’s       procedures    for     permitting
             patrons to enter;

             (C) A description of how security personnel are stationed
             inside and in front of the establishment and the number
             and location of cameras used by the establishment;
                                           17

            (D) Procedures in place to prevent patrons from
            becoming intoxicated and ensuring that only persons 21
            years or older are served alcohol;

            (E) A description of how the establishment maintains an
            incident log; and

            (F) The establishment’s procedures for preserving a
            crime scene.


D.C. Code § 25-402(d)(3)(A)-(F). Because the mandated elements will require an

establishment’s security plan to include a significant level of detail, we think

Rosebar’s concern is not well-founded. 4




      4
          Rosebar also complains that under the Board’s interpretation, it will be
held accountable if, for example, its personnel fail to comply with the Security
Plan provision that states that “[a]ll guests must receive an enthusiastic exit
greeting.” We see no reason to think that the Board would seek to enforce that
provision, because it has nothing to do with the elements that must be included in a
security plan per § 25-402(d). And, in any event, it is not obvious to us why an
establishment would include an “enthusiastic exit greeting” provision in its
security plan.
                                  18



                                  IV.



For all the foregoing reasons, the Board’s order is



                                 Affirmed.